Citation Nr: 1708261	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972, with additional service in the U.S. Naval Reserve from December 1972 to January 1975, and the Army National Guard from August 1976 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the issue of entitlement to service connection for peripheral neuropathy for additional development in November 2015, and the case has since been returned to the Board for adjudication.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Peripheral neuropathy manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.
	

CONCLUSION OF LAW

The Veteran does not have peripheral neuropathy as a result or consequence of disease or injury incurred in or aggravated by his military service. 38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the Veteran and to assist him in the development of his claims. 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326 (2016). When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. §5103 (a) (West 2014); 38 C.F.R. §3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Here, a letter issued to the Veteran in August 2009 satisfied the duty to notify provisions. 38 U.S.C.A. §5103 (a) (West 2014); 38 C.F.R. §3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies. With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date. 

The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); and 38 C.F.R. §20.1102 (2016) (harmless error). In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims. This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (2016). Here, the Veteran's service treatment records and VA medical records are in the file. At no time has he referenced additional outstanding records that he wanted VA to obtain or felt were relevant to the claims. 

Further review of the record also indicates that the Veteran was afforded a VA examination in May 2016, the results of which have been included in the claims file for review. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). This examination involved review of the claims file and thorough examination of the Veteran and his lay statements. As such, the Board finds this examination is adequate. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Stegall Considerations

As noted above, the Board remanded this case in November 2015. The Board instructed the AOJ to associate the claims file with the Veteran's VA treatment records; send a summary of the Veteran's alleged presence in Vietnam to the Joint Services Records Research Center (JSRRC); request all available service personnel records; provide the Veteran a VA examination to determine the presence of peripheral neuropathy; and to issue a Supplemental Statement of the Case (SSOC) on any claims not granted in full.

Subsequently, the AOJ obtained outstanding military personnel records, VA medical records and service treatment records, a JSRRC formal finding was obtained, the Veteran was afforded a VA examination of his peripheral neuropathy, and his claims were readjudicated in a June 2016 SSOC. 

Thus, there is substantial compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

III. Merits of the Claim

A. Agent Orange Exposure 

The Veteran asserts that he was exposed to Agent Orange during his service on the USS Acme and USS Fox in Vietnam. According to the Veteran, the USS Acme was moored from December 22 to December 28, 1969 at Nha Be, Vietnam; the Veteran asserts that while performing duties on the deck of the ship, he was exposed when a plane overhead began spraying Agent Orange. He asserts this happened a second time while he was searching for a downed aircraft in a rubber boat in Cam Ranh Bay, Vietnam. The Veteran also asserts that the USS Fox, made several North Vietnamese water patrols during his time on the ship.

After examining the USS Acme's history and deck logs from December 1 to December 31, 1969, a February 2016 Joint Services Record Research Center (JSRRC) response reports that the USS Acme anchored overnight off the coast of Nui Vung Tau and in Vung Tau Harbor, Vietnam on December 22-23, 1969, but there was no record of the ship ever mooring and no record of any ship's personnel going ashore in Vietnam during the time period claimed by the Veteran.  Additionally, after reviewing the command history and deck logs for November through December 1971 for the USS Fox, a February 2016 JSRRC response found no record that the ship docked or transited inland waterways in the Republic of Vietnam.

A December 23, 1969 entry in the Veteran's service treatment records shows that the Veteran was "exposed to the sea" for several hours as a boat crew member on that date and was prescribed two ounces of brandy.  There was no mention of operations in inland waters, on rivers, or ashore.  

A June 2016 formal finding by a JSRRC coordinator states that the Veteran's allegation of exposure to herbicides in service could not be verified, and "further development would be futile." 

The inability to verify the Veteran's exposure to Agent Orange does not affect the outcome of the decision, which is discussed in more detail below.

B. Service Entitlement

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§1110; 38 C.F.R. §3.303 (a) (2016). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §3.303 (d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. §1112; 38 C.F.R. §3.304 (2016). See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. §3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. §3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for organic diseases of the nervous system.

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period. 38 C.F.R. §§3.307, 3.309. If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. §1116; 38 C.F.R. §3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §1113; 38 C.F.R. §3.307 (d) are also satisfied. Pursuant to 38 C.F.R. §3.309 (e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected.

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports findings (service incurrence or continuity of symptomatology or both) sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence but it is a factor to be considered. Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Analysis

The Veteran contends that he is entitled to service connection for peripheral neuropathy, to include as due to herbicide exposure in service. 

Beginning with direct service connection, the May 2016 VA examination shows that the Veteran has a current diagnosis of peripheral neuropathy affecting his feet. As such, the first element of service connection (a current disability) has been shown. 
 
Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has not argued, and the service treatment records do not reflect, that peripheral neuropathy manifested during his active duty service. No complaints of symptoms associated with peripheral neuropathy are of record, and the Veteran's November 1972 separation examination is silent for any notations of symptoms or a diagnosis of peripheral neuropathy. Indeed, both the Veteran and the medical evidence indicate that peripheral neuropathy did not manifest until well after his separation from service. 

The Veteran provides several conflicting statements regarding when symptoms of peripheral neuropathy arose. On the Veteran's June 2009 Application for Compensation or Pension, he states that his peripheral neuropathy began in September 1992. In his February 2011 Form-9, the Veteran stated that his health problems started a few years after his discharge. He did not go into any detail on symptoms experienced at that time or if peripheral neuropathy symptoms were present. A May 2016 VA examination noted that the Veteran endorsed a history of peripheral neuropathy dating to approximately 2004, or 32 years after his separation. As such, there are no competent or credible lay statements or medical evidence of in-service manifestation of peripheral neuropathy or manifestation within one year of last contended exposure to the designated herbicide agents.

Moreover, concerning the third element, there is no competent and credible evidence of probative weight linking the Veteran's peripheral neuropathy to his contended herbicide exposure specifically or his active duty service generally. The May 2016 VA Examination opinion was performed by a Board-Certified neurologist who based his research on the Institute of Medicine publication, Veterans and Agent Orange: Update 2010, stating that, "there is limited or suggestive evidence of an association between exposure to the chemicals of interest and early-onset peripheral neuropathy that may be persistent...there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and delayed-onset chronic neuropathy." While the Veteran has asserted his peripheral neuropathy is related to service, the Veteran is not competent to provide such an opinion, as to do so requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Veteran's lay statements are outweighed by the May 2016 VA examination opinion.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is related to his active duty service, and therefore the third element is not met. As neither the second nor the third element has been met, service connection for peripheral neuropathy on a direct basis is not warranted. 38 C.F.R. § 3.303.  Even if additional research of ship's operations was to be performed and exposure to herbicide verified, the third element of service connection on a direct or presumptive basis is not met.  

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with peripheral neuropathy, which is considered a chronic disease for VA purposes. 38 C.F.R. § 3.309 (a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309. 

However, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy either manifested to a sufficient degree in-service so as to identify the disease or manifested to a compensable level in the first post-service year. The Veteran does not contend nor does the evidence show that any symptoms of peripheral neurology manifested within one year of service. As noted above, the Veteran does not claim to have any symptoms of peripheral neuropathy until 1992, or twenty years after any potential exposure to Agent Orange. As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for peripheral neuropathy based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§3.303 (b), 3.307, 3.309 (2016). 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's peripheral neuropathy is causally related to his service, manifested within an applicable presumptive period or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. §3.102. For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for peripheral neuropathy is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


